The plaintiff sustained an injury to his thumb arising out of and in the course of his employment with the defendant employer, which necessitated his treatment at the hospital. While there he contracted scarlet fever, in consequence of which he was sent to an isolation hospital. The sole question upon this appeal is whether the plaintiff is entitled to compensation for the expense of his treatment for scarlet fever at the isolation hospital. Had the plaintiff contracted scarlet fever, a contagious disease, at his regular work, he would not have been entitled to compensation. Public Acts of 1921, Chap. 306, § 11. *Page 149 
That he contracted it while in the hospital for treatment for a compensable injury does not alter the situation in his favor. On the contrary, it is clear that the disease, contracted under such circumstances, bore no causal relation to the plaintiff's employment.
   There is no error.